Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 10/28/2019 in which claims 1-5 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3225957 A2 (hereinafter EP957).
As to claim 1, EP957 discloses a power supply circuit comprising: 
a voltage application unit configured to apply an operation voltage based on a standard voltage to a sensor that outputs an output value based on a detected state quantity (see parag [0005]); and 
a switching unit configured to switch the standard voltage of the voltage application unit so that the standard voltage becomes a voltage required to operate the sensor in accordance with a type of the sensor (see parag [0020]).
As to claim 2, EP957 discloses the power supply circuit according to claim 1, the power supply circuit connected to a control device and further comprising a first 
As to claim 3, EP957 discloses the power supply circuit according to claim 1, the power supply circuit connected to the control device and further comprising a second standard voltage generation circuit configured to generate a second standard voltage, wherein: one of the sensors is a second sensor configured to output the detected state quantity as a digital value; and the switching unit is configured to select, as the standard voltage of the voltage application unit, the second standard voltage generated from the battery voltage generated by the second standard voltage generation circuit, when the voltage application unit applies an operation voltage to the second sensor (implicit, see parags [0015-0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3225957 A2 (hereinafter EP957) in view of Bronczyk et al (hereinafter Bronczyk) (US 8,311,778 B2).
As to claim 4,  EP957 does not disclose a motor control device including the power supply circuit according to claim 1 and a control device connected to the power supply circuit, wherein: when a start switch of a vehicle is turned on, power is supplied from a battery to the control device; the control device is configured to store identification information corresponding to the type of the sensor and control driving of a motor; the control device is configured to output the identification information corresponding to the type of the sensor connected to the power supply circuit to the switching unit when the start switch is turned on; and the switching unit is configured to switch the standard voltage of the voltage application unit based on the identification information.
However, Bronczyk discloses a motor control device including the power supply circuit and a control device connected to the power supply circuit (see col 1, line 29), wherein: when a start switch of a vehicle is turned on, power is supplied from a battery to the control device; the control device is configured to store identification information corresponding to the type of the sensor and control driving of a motor; the control device is configured to output the identification information corresponding to the type of the sensor connected to the power supply circuit to the switching unit when the start switch is turned on; and the switching unit is configured to switch the standard voltage of the voltage application unit based on the identification information (see col 4, line 9 to col 5, line 17). It would have been obvious to one skilled in the art before the effective filing 
As to claim 5, the combination of EP957 and Bronczyk discloses a motor control device including the power supply circuit according to claim 1 and a control device connected to the power supply circuit, wherein: when a start switch of a vehicle is turned on, power is supplied from a battery to the control device; the control device is configured to store identification information corresponding to the type of the sensor and control driving of a motor; the power supply circuit includes a terminal unit configured to output to the switching unit an identification state for identifying the type of the sensor; and the switching unit is configured to switch the standard voltage of the voltage application unit based on the identification state (Bronczyk, see col 4, line 9 to col 5, line 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/114977 A2.
The WO 2014/114977 A2 is a relevant art, it discloses a vehicular power supply apparatus that have switching unit and sensor used to control the operation of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 10, 2022